No opinion. Objections overruled, and application granted to the extent of appointing commissioners to determine whether the petitioner’s railroad ought to be constructed and operated on South street, and the roadway leading from South street to the ferry house, reserving to the objectors the right to litigate before the commissioners the question whether said last-named road is a public highway or not. William M. Mullen, Cornelius A Hart, and Hugh McRoberts appointed commissioners. Order to be settled on five days’ notice by the Presiding Justice. See 46 N. Y. Supp. 1101, and 48 N. Y. Supp. 274.